Name: DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 2/94/SC of 10 January 1994 amending Article 3 (2) of the Agreement on a Standing Committee of the EFTA States
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-03-30

 Avis juridique important|E1994G0002DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 2/94/SC of 10 January 1994 amending Article 3 (2) of the Agreement on a Standing Committee of the EFTA States Official Journal L 085 , 30/03/1994 P. 0076 - 0076DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 2/94/SC of 10 January 1994 amending Article 3 (2) of the Agreement on a Standing Committee of the EFTA States THE STANDING COMMITTEE OF THE EFTA STATES,Having regard to the Agreement on a Standing Committee of the EFTA States adjusted by the Protocol adjusting the Agreement on a Standing Committee of the EFTA States, hereinafter referred to as the Standing Committee Agreement, and in particular Article 11 thereof,HAS DECIDED AS FOLLOWS:Article 1 Article 3 (2) of the Standing Committee Agreement shall be replaced by the following:'2. The Standing Committee shall, unless otherwise agreed with the EC Commission, concurrently with the EC Commission prepare, as appropriate, reports, assessments or the like with regard to the EFTA States, in the cases which are directly related to the functions of the Standing Committee set out in Protocol 1 to this Agreement and which through the application of paragraph 5 of Protocol 1 to the EEA Agreement following from the acts referred to in the Annexes to that Agreement. Likewise, the Standing Committee shall prepare reports referred to in the said paragraph 5 in cases where these reports cover aspects relevant for the improvement of existing legislation or the development of new legislation. The Standing Committee shall consult, and exchange views with, the EC Commission during the preparation of their respective reports, copies of which are to be sent to the EEA Joint Committee.`Article 2 The amendment to the Standing Committee Agreement as hereby approved is submitted to the EFTA States for acceptance in accordance with Article 11 of the Standing Committee Agreement. It shall enter into force on 1 July 1994 or on the day all instruments of acceptance have been deposited by the EFTA States whichever day is the later.Article 3 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 10 January 1994For the Standing CommitteeThe ChairmanAntti SATULI